In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-238 CR

____________________


JEFFERY ALAN LEBLANC, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98716




MEMORANDUM OPINION
	Jeffery Alan Leblanc was convicted and sentenced on an indictment for felony theft
with prior theft convictions.  Leblanc filed a notice of appeal on May 7, 2007.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On May 10, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
                                                                                                                                                 
                                                                            __________________________________
                                                                                             CHARLES KREGER
                                                                                                           Justice

Opinion Delivered June 20, 2007
Do not publish

Before McKeithen, C.J., Gaultney, and Kreger, JJ.